Title: To Thomas Jefferson from Lord Somerville, 1 December 1798
From: Lord Somerville
To: Jefferson, Thomas


          
            Sir/
            Board of Agriculture 32 Sackville Street 1. Decr. 98.
          
          The Wheat which you had the goodness to send to the Board of Agriculture, arrived safe, and in very fine order and being immediately distributed to various Members of the Board much satisfaction, was expressed at its appearance, and we were promised accurate Reports of its, cultivation and success.—When they come to hand I will have the pleasure of communicating the result. We have been much concerned in England at the accounts recieved from America relative to the yellow  fever, but cordially hope soon to have better advices.—Give me leave to assure you that that any farther communications from you relative to Agriculture will give us a great satisfaction.
          I have the honour to be, Sir/ Your obedient servant,
          
            somervillePresident
          
        